                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

NGOC THACH,

           Plaintiff,

v.                                                                Case No. 4:18cv341-MW/MJF

UNITED STATES MARSHALS
(TALLAHASSEE), et al.,

      Defendants.
___________________________/

                                ORDER ACCEPTING AND ADOPTING
                                 REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 18. Upon consideration, no objections having been filed by

the parties, 1

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “This action is DISMISSED without prejudice

for Plaintiff’s failure to comply with two court orders.” The Clerk shall also close the

file.

           SO ORDERED on November 15, 2019.

                                                         s/Mark E. Walker
                                                         Chief United States District Judge


1
    Plaintiff has failed to keep the Clerk advised of his correct address as evidenced by returned mail. ECF No. 19.
